WALKER, P. J. —
At the January term, 1912, of the Hannibal Court of Common Pleas, appellant was convicted of burglary and larceny and his punishment *333assessed at ten years’ imprisonment in the penitentiary, where he is now undergoing punishment; on the same day on which the judgment was rendered he applied for and was granted an appeal to this court; in April, 1912, he filed herein a short form of transcript containing, as is required by the statute, a certified copy of the record entry of the judgment and the order granting the appeal.
Appeal in crimmai By short Method. If, in reviewing this case, we proceed in conformity with the provisions of section 5312, Revised Statutes 1909', without regarding other appropriate sections of the law in regard to appeals, and render judgment upon the record before us, we find1 nothing upon which a substantial ground of error can be based; but under a correct interpretation of our laws of criminal procedure an appeal is not perfected simply upon the filing of a short form of transcript here, and we may say in passing that any benefit sought to be derived by an appellant in a criminal case from the filing of the short form in the appellate court, is negligible, even if something more was not necessary to perfect the appeal, because nothing is thereby submitted for review except two record entries.
In all criminal eases in which a stay of execution has not been granted (Sec. 5294, R. S. 1909) and none .was granted in this case, the appellant (Sec. 5309, R. S. 1909) shall cause to be made out, certified and returned to this court, a transcript, as in civil cases (State v. Pieski, 248 Mo. 715; State v. Short, 250 Mo. 331) except that the costs of same shall not be required in advance; this shall be done (Sec. 5313, R. S. 1909) within twelve months from the time the appeal is granted. In order to perfect an appeal in a criminal case as required by the statute in civil cases (Sec. 2048, R. S. 1909) it is, therefore, necessary, within the one year above referred to, to' file in the office of the clerk of this court a perfect transcript of the record and *334proceedings of the trial court, under the certificate of the clerk of such court (Sec. 5308 and 5309, R. S. 1909).
Notwithstanding the fact that more than two years have elapsed since the appeal was granted in this case, the appellant has taken no steps to perfect same other than the filing here of the short form of transcript; this, as we have shown, will not suffice.
If precedents were needed to sustain the interpretation here given the statutes referred to, they may he found in the Pieski and Short cases, supra, and in State v. Leibtig, 253 Mo. 439, and State v. Wade, 253 Mo. 345.
From the foregoing it follows that the appeal in this cause should he dismissed, and it is so ordered.
Brown and Baris, JJ., concur.